DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 11 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 20170364324 A1).
Claim 1. Lee teaches an actuation module comprising:
a sensor interface of at least one sensor to sense a predetermined type of event in a given environment, and to generate a trigger signal upon sensing the predetermined event
([0056][0057] e.g. In more detail, the voice recognition system may include a first device 100 that detects a voice input and transmits a triggering signal for executing an operation on the basis of the detected voice input.);
a controller to interface with a network-enabled sensing module in response to detecting the trigger signal, the sensing module being capable of detecting a class of events that exceed a threshold level of detectability
([0048], [0046], [0049] communication unit 160…eyes detecting unit…the status recognition information sensing unit 170 may be an audio sensing unit for sensing peripheral sound);
wherein the controller interfaces with the sensing module to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability until the controller is triggered by the sensor interface, and wherein the controller responds to the trigger signal by causing the sensing module to be responsive to events of the class that exceed the threshold level of detectability 
([0077] Next, the portable device 100 may detect whether a first part for executing a first operation is included in the detected voice input (S1120). At this time, as described in FIG. 1, the first part may be a part for executing the first operation. At this time, the first part may be a part previously set by the user or the processor 180. 
 [0080]-[0083] Next, if the second part indicating the first execution level is not included in the voice input, the portable device 100 may detect whether the display unit is activated (S1150). At this e.g. sensing module to be responsive to events of the class triggered by the sensor interface)
[0068] For another example, the portable device 100 may execute the first operation at the default level and end execution of the first operation if the display unit 120 is not activated within a first threshold time (e.g. to cause the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability until the controller is triggered by the sensor interface).)
Claim 2.   Lee teaches the actuation module of claim 1, wherein the actuation module causes the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by physically interacting with a switch of the sensing module in order to switch the sensing module into one of an unconnected or unresponsive state
([0080] Next, if the second part indicating the first execution level is not included in the voice input, the portable device 100 may detect whether the display unit is activated (S1150). At this time, as described in FIG. 1, the portable device 100 may detect whether the display unit 120 is activated, through the eyes detecting unit 140. (e.g. eyes detecting unit 140 is the switch
[0063]-[0064] At this time, the portable device 100 may detect that the display unit is switched from the deactivated state to the activated state. At this time, the portable device 100 may further display a first interface 410. (e.g. the eyes detecting unit will determine whether the display will be switched on/off)).
Claim 3.    Lee teaches the actuation module of claim 2, wherein the actuation module uses the sensor interface to detect an indicator of the switch before switching the sensing module into the unconnected or unresponsive state (

[0068] For another example, the portable device 100 may execute the first operation at the default level and end execution of the first operation if the display unit 120 is not activated within a first threshold time)).

Claim 4.    Lee teaches the actuation module of claim 1, wherein the controller causes the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by impeding or disabling a sensor interface of the sensing module
(See Fig 11 step S1120 -> bracket going to no impede further action;
[0068] For another example, the portable device 100 may execute the first operation at the default level and end execution of the first operation if the display unit 120 is not activated within a first threshold time).

Claim 5.    Lee teaches the actuation module of claim 1, wherein the controller causes the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by disconnecting the sensing module from a network
(See Fig 11 step S1120 -> bracket going to no impede further action;
[0068] For another example, the portable device 100 may execute the first operation at the default level and end execution of the first operation if the display unit 120 is not activated within a first threshold time).



Claim 8.    Lee teaches the actuation module of claim 1, wherein the sensor interface includes a camera that is used to recognize the predetermined type of event from image data (([0048], [0046], [0049] communication unit 160…eyes detecting unit…the status recognition information sensing unit 170 may be an audio sensing unit for sensing peripheral sound).
Claim 11.    Lee teaches the actuation module of claim 1, wherein the controller includes an electrical interface that responds to the detected trigger signal by switching the sensing module from a responsive connected state to an unresponsive or unconnected state ([0068] For another example, the portable device 100 may execute the first operation at the default level and end execution of the first operation if the display unit 120 is not activated within a first threshold time)).

Claim 14.   Lee teaches an apparatus comprising:
a sensing module, operable in a responsive, connected state, the sensing module including a sensor interface that is capable of detecting a class of events that exceed a threshold level of detectability 
([0048], [0046], [0049] eyes detecting unit…the status recognition information sensing unit 170 may be an audio sensing unit for sensing peripheral sound);

(([0056][0057] e.g. In more detail, the voice recognition system may include a first device 100 that detects a voice input and transmits a triggering signal for executing an operation on the basis of the detected voice input.));
wherein the actuation module responds to the sensor interface detecting the predetermined type of event by switching the sensing module from an unresponsive state to the responsive connected state 
(([0077] Next, the portable device 100 may detect whether a first part for executing a first operation is included in the detected voice input (S1120). At this time, as described in FIG. 1, the first part may be a part for executing the first operation. At this time, the first part may be a part previously set by the user or the processor 180.
[0080]-[0083] Next, if the second part indicating the first execution level is not included in the voice input, the portable device 100 may detect whether the display unit is activated (S1150). At this time, as described in FIG. 1, the portable device 100 may detect whether the display unit 120 is activated, through the eyes detecting unit 140... if the portable device 100 is in an activated state, the portable device 100 may display a first interface indicating an execution level of a first operation (S1220)

Claim 15.   Lee teaches a method for controlling a connected sensing module, the method comprising:
performing at least a first action to cause a network-enabled sensing module to be non-responsive to events of a class that exceed a threshold level of detectability;

in response to detecting the predetermined type of event, performing at least a second action to cause the sensing module to be responsive to events of at least the class that exceed the threshold level of detectability.
([0077] Next, the portable device 100 may detect whether a first part for executing a first operation is included in the detected voice input (S1120). At this time, as described in FIG. 1, the first part may be a part for executing the first operation. At this time, the first part may be a part previously set by the user or the processor 180. (e.g. predetermined type of event)
 [0080]-[0083] Next, if the second part indicating the first execution level is not included in the voice input, the portable device 100 may detect whether the display unit is activated (S1150). At this time, as described in FIG. 1, the portable device 100 may detect whether the display unit 120 is activated, through the eyes detecting unit 140. (e.g. sensing module to be response to events of the class- second action…... if the portable device 100 is in an activated state, the portable device 100 may display a first interface indicating an execution level of a first operation (S1220))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lindale (US 20150106085 A1).
Claim 6.   Lee teaches the actuation module of claim 1, and further discloses the controller wherein the controller causes the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by causing the sensing module to power down into a low power state.
However, Lindale teaches wherein a controller causes the sensing module to be non-responsive to events of the class that exceed the threshold level of detectability by causing the sensing module to power down into a low power state ([0032] The overall power state of the portable electronic device 100 decreases (e.g., where the long phrase recognition processor 220 is in the deactivated state) but the portable electronic device remains configured to recognize a command, based on a limited stored vocabulary, that is to cause the power state of the portable electronic device 200 to increase (e.g., using the short phrase recognition processor 225 that remains in the activated state).).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a controller causing the sensing module to be non-responsive to events of the class that .

Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Koyama (US 20090109350 A1).
Claim 9.    Lee teaches the actuation module of claim 1, and discloses the process of detecting using at least one of an optical/imaging sensor to detect presence of actuation but does not specifically disclose wherein the controller includes an extension to manipulate a physical barrier that impedes or occludes the sensor interface of the sensing module until the trigger signal is detected 
However, Koyama teaches a controller which manipulate a physical barrier that impedes or occludes the sensor interface of the sensing module until the trigger signal is detected ([0065] This lens cover 50 opens the front of the projection lens 13a during video projection as shown in FIG. 2A, and closes the front of the projection lens 13a when the projector is not in use or when no reproduction is in progress as shown in FIG. 2B so that the projection lens 13a can be protected from dust and damage.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use controller includes an extension to manipulate a physical barrier that impedes or occludes the sensor interface of the sensing module until the trigger signal is detected as taught by Koyama within the system of Lee for the purpose of enhancing the system to use a barrier in order to protect optical/imaging sensors.
Claim 10.    Lee and Koyama teach the actuation module of claim 9, wherein the physical barrier covers the sensor interface of the sensing module until the trigger signal is detected, and wherein the physical barrier is moved to expose the sensor interface of the sensing module in response to the trigger signal being detected ([0065] This lens cover 50 opens the front of the projection lens 13a during video 

Claim 12.   Lee teaches the actuation module of claim 1, and discloses the process of detecting using at least one of an optical/imaging sensor to detect presence of actuation but does not specifically disclose wherein the controller includes a mechanical controller that controls movement of an extension that physically contacts a feature or portion of the sensing module in order to switch the sensing module from a responsive connected state to an unresponsive or disconnected state ().
However, Koyama teaches a controller which includes a mechanical controller that controls movement of an extension that physically contacts a feature or portion of the sensing module in order to switch the sensing module from a responsive connected state to an unresponsive or disconnected state ([0065] This lens cover 50 opens the front of the projection lens 13a during video projection as shown in FIG. 2A, and closes the front of the projection lens 13a when the projector is not in use or when no reproduction is in progress as shown in FIG. 2B so that the projection lens 13a can be protected from dust and damage.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a mechanical controller that controls movement of an extension that physically contacts a feature or portion of the sensing module in order to switch the sensing module from a responsive connected state to an unresponsive or disconnected state as taught by Koyama within the system of Lee for the purpose of enhancing the system to use a barrier in order to protect optical/imaging sensors.
Claim 13.    Lee and Koyoma teach the actuation module of claim 12, wherein the controller is programmable to enable movement of the extension to a plurality of positions, in order to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689